Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-7 were examined in a Non-Final on 10/26/2021. In response Applicant amended independent claim 1 and added dependent claims 8 and 9 in an office action on 1/26/2022. This office action includes an Examiners amendment to further amend the claim set of 1/26/2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Steve Weihrouch on 5/13/2022.
Independent claim 1 has been further amended as below:
1. 	A plasma processing apparatus comprising:
a processing container that defines a processing space;
a gas supply path provided on a sidewall of the processing container, the gas supply path
being configured to supply a gas to the processing space;
	a dielectric member having a facing surface that faces the processing space, and
	an antenna provided on a surface opposite to the facing surface of the dielectric member,
the antenna being configured to radiate microwaves that turn the gas into plasma to the
processing space through the dielectric member,
	wherein the gas supply path supplies the processing gas to the processing space through
a portion of the sidewall of the processing container located below the dielectric member, and the
supply path includes:
	a transport hole configured to transport the gas to a position 
in the sidewall spaced from an inside surface of the sidewall of the
processing container, and
	an injection hole in communication with the transport hole and
configured to inject the gas from the transport hole into the processing
space, the injection hole opening at the inner surface of the sidewall below the dielectric member, the injection hole further having a diameter larger than that of the transport hole to introduce the gas without generating electric discharge in the injection hole or in the vicinity of the injection hole,
wherein:
the injection hole has a fixed diameter,
the transport hole includes a first hole having a fixed diameter and a second hole having
a fixed diameter,
	the first hole is disposed between the injection hole and the second hole, and
a diameter of the second hole is greater than a diameter of the first hole and less than a
diameter of the injection hole.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Closest prior art relevant to the finally amended claim 1 is Jang et al (US 20150380216) in view of Han et al (US 20060219362) or in view of Song et al (US 20110214812). The gas injection holes are however not disposed as claimed. This, in view of the other limitations of the claim is not disclosed or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Terminal Disclaimer
The amendment dated 1/26/2022 and the examiners amendment made claim 1 subject to obviousness type double patenting rejection in view of patent 10566174. The applicant agreed to submit a terminal disclaimer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716